         Case 1:21-cv-10669-MLW Document 20 Filed 05/19/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
Ocean Spray Cranberries, Inc.,      )
                                    )
             Plaintiff,             )
                                    )
       v.                           )                  C.A. No. 1:21-10669-MLW
                                    )
Wedge Water, LLC                    )
d/b/a/ Wave Soda,                   )
                                    )
             Defendant              )
____________________________________)


       PLAINTIFF OCEAN SPRAY’S REQUEST FOR A STATUS CONFERENCE


       Plaintiff, Ocean Spray Cranberries, Inc. (“Ocean Spray”), requests that the Court convene

a status conference for this action, at which the Court could provide the parties guidance as to how

they ought to proceed while the Court decides in what venue their dispute will be litigated. As

grounds therefor, Ocean Spray states that this action and another, later-filed action in the Southern

District of California, Wedge Water, LLC v. Ocean Spray Cranberries, Inc., No. 3-21-cv-00809,

involve the same parties and essentially the same events and issues. As this action was filed first,

it falls to this Court to determine in which district the litigation should proceed.

       There is pending in this action Defendant’s fully briefed Motion to Transfer this action to

the Southern District of California. Dckt 10-13, 18. There is pending in the Southern District of

California Ocean Spray’s Motion to Stay pending this Court’s determination of the appropriate

venue. Per Order of the California court, any opposition to that motion is due to be filed by May

28, and any reply brief in support of the motion by June 14. A hearing on that motion is scheduled
         Case 1:21-cv-10669-MLW Document 20 Filed 05/19/21 Page 2 of 4




for July 9. Wedge Water, LLC (“Wedge Water”) has declined Ocean Spray’s suggestion that the

parties jointly request a more expedited schedule from the California court.

        Notwithstanding Ocean Spray’s Motion to Stay pending in the Southern District of

California action, and Wedge Water’s Motion to Transfer pending in this Court, Wedge Water has

chosen to file in the California court an Ex Parte Application for Expedited Discovery. Dckt 19-

1, Declaration of Andrew Levine, Ex. 1. Wedge Water has repeatedly threatened to file a motion

for preliminary injunction in that court, without awaiting this Court’s determination of the

appropriate venue. See, e.g., Dckt 19-1 at 1 for the latest such threat.

        Wedge Water has stated it will oppose this request for a status conference. See Dckt 19-

1, Declaration of Andrew Levine, Ex. 8. In its proposed Reply Brief in support of its Motion to

Transfer, Wedge Water has requested “that the Court set a hearing on the Motion as soon as it is

convenient for the Court.” Dckt 19-1 at 1, 7. Ocean Spray joins in that request, but in the interim

requests a status conference so that the Court can consider imposing some procedural order on this

dispute so as to conserve to the extent possible the resources of the Court and the parties.

       Counsel for Ocean Spray could be available for a status conference the morning of May

20, any time on May 21, and the weeks of May 31, June 7 and 14.




                                                  2
         Case 1:21-cv-10669-MLW Document 20 Filed 05/19/21 Page 3 of 4




Dated: May 19, 2021                          Respectfully submitted,

                                             OCEAN SPRAY CRANBERRIES, INC.

                                             By its Attorneys,

                                                    /s/ John R. Snyder
                                                    John R. Snyder
                                                    BBO No. 471480
                                                    Potomac Law Group, PLLC
                                                    101 Federal Street, Suite 1900
                                                    Boston, MA 02110
                                                    Tel: (617) 285-1790 | Fax: 617-830-9994
                                                    jsnyder@potomaclaw.com



                                                    Of Counsel:
                                                    Julia Anne Matheson
                                                    (Pro hac vice motion filed)
                                                    Janet F. Satterthwaite
                                                    (Pro hac vice motion filed)
                                                    Potomac Law Group, PLLC
                                                    Suite 700
                                                    1300 Pennsylvania Ave. NW
                                                    Washington, DC 20004
                                                    jmatheson@potomaclaw.com
                                                    jsatterthwaite@potomaclaw.com
                                                    Tel: 202-486-1578




                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that counsel for Wave Soda conferred and attempted in good faith to

resolve or narrow the issue presented in this request but was unable to reach agreement.

                                                     /s/ John R. Snyder
                                                     John R. Snyder



                                                3
         Case 1:21-cv-10669-MLW Document 20 Filed 05/19/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of May, 2021, the foregoing Request for Status

Conference was electronically filed with the Clerk of the Court using the CM/ECF system and

will be sent electronically to registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants



                                                      /s/ John R.Snyder
                                                      John R. Snyder




                                                  4
